TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00715-CR




Brian Charles Frankenfield, Jr., Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 05-245-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record in this cause was originally due to be filed on February 5, 2006. 
The court reporter previously informed the Court that the record would be completed by May 18,
2006.  The record has not been tendered for filing.
The court reporter for the 26th District Court, Ms. Ellaine Forester, is ordered to file
the reporter’s record no later than June 23, 2006. No further extension of time will be granted.  See
Tex. R. App. P. 37.3(a)(2).
It is ordered June 5, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish